ORDER

PER CURIAM:
AND NOW, this 8th day of May, 2002, Patrick M. Casey having been suspended *893from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated October 29, 2001; that said Patrick M. Casey having been directed on March 5, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Patrick M. Casey is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.